Citation Nr: 1033822	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-41 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death. 

2.	Entitlement to nonservice-connected death pension. 

3.	Entitlement to accrued benefits. 


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & 2009).

The Veteran had Recognized Guerilla service from December 1942 to 
July 1945, and thereafter continued serving in the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States until April 1946. The Veteran  died in July 1981. 
The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In April 2010, the appellant testified during a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge, a 
transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover,        
the appellant has not asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2)        or identified any prejudice in the 
conduct of the Board hearing. By contrast,              the 
hearing focused on the elements necessary to substantiate the 
claims and             the appellant, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claims for benefits. As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in          38 C.F.R. 3.103(c)(2) and that 
the Board can adjudicate the claims based on the current record.


FINDINGS OF FACT

1.	An April 1983 Board decision denied service connection for the 
cause of               the Veteran's death. 

2.	Since the Board's decision, no additional evidence has been 
received which relates to an unestablished fact necessary to 
substantiate this claim.

3.	Based upon the Veteran's service as a Recognized Guerilla and 
additional service with the Philippine Commonwealth Army there is 
no basis under the law for establishing basic eligibility for 
nonservice-connected pension benefits. 

4.	At the time of his death the Veteran had no pending claims for 
VA disability benefits nor were there any unpaid monetary 
benefits to which he was entitled.






CONCLUSIONS OF LAW

1.	The April 1983 Board decision which denied service connection 
for the cause of the Veteran's death became final. 38 U.S.C.A. § 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100 
(2009). 

2.	New and material evidence has not been received to reopen the 
previously denied claim. 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3.	The criteria for basic eligibility for nonservice-connected 
death pension benefits are not met. 38 U.S.C.A. § 101, 1521 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.40 (2009). 

4.	The criteria for entitlement to accrued benefits are not met. 
38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence.

On the issue of service connection for the cause of the Veteran's 
death, through VCAA notice correspondence dated from August 2008 
through June 2009, the RO notified the appellant as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the appellant to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore, the notice correspondence provided the 
appellant with a case-specific definition of "new and material" 
evidence.  

As an additional notice requirement, the Court issued a decision 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a 
new standard as to          notice under the VCAA pertaining to a 
claim for Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1310 (where premised upon service- connected 
or compensable disability). Generally, the notice provided must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. The above criteria were all met through the 
notice correspondence provided to            the appellant. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial 
August and October 2008 VCAA notices preceded issuance of the 
November 2008 RO rating decision on appeal. The June 2009 notice 
on this issue did not comport with the definition of timely 
notice. However, the appellant has had an opportunity to respond 
to this subsequent VCAA notice letter in advance of the most 
recent   March 2010 Supplemental SOC (SSOC) readjudicating her 
claim. There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The appellant has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).

Meanwhile, regarding claims for nonservice-connected pension and 
accrued benefits, these claims are being resolved on the basis 
that the legal criteria for basic eligibility for either benefit 
have clearly not been met. There is no factual issue to resolve, 
or further factual case development which would be helpful in 
deciding these issues. Where the outcome of a case is governed by 
applicable law, without need for further factual inquiry, the 
VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).


The RO has also taken appropriate action to comply with the duty 
to assist the appellant in this case. There is no indication of 
further medical evidence to obtain  in connection with the 
petition to reopen service connection for the cause of the 
Veteran's death, or other action necessary to supplement the 
record. In support of her claims, the appellant has provided 
copies of private treatment records, documentation pertaining to 
the Veteran's service, and verification of the validity of her 
marriage to the Veteran. She testified at a Travel Board hearing 
before the undersigned. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Petition to Reopen Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death. 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009). This 
determination will be made by exercising sound judgment, without 
recourse to speculation, after a careful analysis of all the 
facts and circumstances surrounding the death, including, 
particularly, autopsy reports. Id. A service-connected disability 
will be considered the principal cause of death when the 
disability singly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown there was a causal connection. 38 C.F.R.                  
§ 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992) (addressing requirements for consideration of 
disabilities attributable to service     as contributory, as well 
as direct cause of death in dependency and indemnity compensation 
(DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

An April 1983 Board decision denied the appellant's original 
claim for service connection for the cause of the Veteran's 
death. In that decision, it was noted that during his lifetime 
the Veteran was service-connected for residuals, gunshot wounds, 
both legs, with a combined disability rating of 40 percent. 
Further indicated was that the cause of death as shown on a death 
certificate was cardiorespiratory arrest due to bronchogenic 
carcinoma. The Board determined that there was no apparent 
linkage between the Veteran's service-connected gunshot wound 
residuals, a musculoskeletal disability, and the illness that led 
to his death. The conclusion was that a service-connected 
disability did not cause or materially contribute to the 
Veteran's death. On this basis, the appellant's claim was denied.  
The Board's decision became final and binding on the merits. 38 
U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100. 

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The Board has closely examined the additional evidence associated 
with the record since the prior April 1983 decision, to determine 
whether a new item of evidence substantiates that the cause of 
the Veteran's death can be attributed to an incident of service. 
This necessarily includes any evidence establishing that a 
service-related condition either caused or contributed 
substantially or materially to the Veteran's death.

Some additional items of evidence provided are copies of private 
medical records, previously of record when the Board first 
considered this case in April 1983.      There is a November 1979 
physician's report diagnosing pulmonary tuberculosis of the right 
lung. An October 1981 hospitalization report provides an account 
of           the Veteran's final hospitalization in July 1981 for 
lung cancer on the right side. These records are essentially 
cumulative of evidence already on file. In any event, the 
evidence outlines the circumstances of the Veteran's post-service 
illness, but does not assist in establishing a connection between 
that illness and an incident of his service.


Also now available are records pertaining to disability 
compensation from the Philippine government due to a period of 
service in the Philippine Commonwealth Army after the timeframe 
that the Veteran had in the service of the Armed Forces of the 
United States. The records identify him as having a "100 percent 
rating" as of March 1979 onwards. That notwithstanding, there is 
no relevance these records have to the Veteran's entitlement to 
VA benefits arising out of his service between 1942 and 1946. 
Presumably, any award of benefits from the Philippine government 
contemplates an injury or disease related to only Philippine army 
service. Nor for that matter is there any statement given as to 
why the Veteran was being awarded a "100 percent rating," to 
otherwise suggest that a recently diagnosed medical condition 
(besides gunshot wound residuals of the thighs) had a linkage to 
military service, whether recognized for VA purposes or not. In 
summary, these records from the Philippine government do not help 
demonstrate an association between military service from 1942 to 
1946, and the cause of the Veteran's death. 

For similar reasons, the copy on file of the appellant's 
application for Social Security Administration (SSA) survivor 
benefits does not assist in clarifying the essential question 
presented of service connection for the cause of the Veteran's 
death. There is no information contained on this application that 
states or supports, as a medical matter, that the cause of the 
Veteran's death is service-related.

There is documentation on file establishing the marital 
relationship between the appellant and the Veteran, including a 
marriage certificate and signed affidavit from others attesting 
to the fact that they were married. Also on file are birth 
certificates for several of the parties' children. There is no 
question based on the foregoing that the appellant and the 
Veteran had a valid marriage recognized under Philippine law. 
While this much is established, the appellant's status as a 
surviving spouse has never been a disputed issue in this case. 
The issue on which this case turns is whether the medical 
evidence shows that an incident of service caused or materially 
contributed to the Veteran's death. The appellant's status as a 
surviving spouse indicates a basic eligibility to DIC, however, 
DIC benefits cannot then be awarded absent further establishing 
service connection for the cause of the Veteran's death. 

Available documentation pertaining to the Veteran's military 
career highlights the nature and circumstances both of his 
service in support of the Armed Force of the United States, and 
that entirely with the Philippine Commonwealth Army. Information 
is recounted including unit designation, and several military 
decorations. This documentation establishes that the Veteran had 
qualifying service from 1942 to 1946 in support of the U.S. 
government that permits the appellant to claim entitlement to DIC 
benefits. This is yet another component establishing  basic 
eligibility to DIC. Here again, however, to demonstrate that DIC 
benefits should actually be awarded, there is required the 
additional showing that the cause of           the Veteran's 
death is related to service. The service documentation does not 
offer any medical evidence to substantiate such a position.

The appellant's hearing testimony and correspondence provided 
also have been considered, but are cumulative of earlier 
statements already on file. See Reid v. Derwinksi, 2 Vet. App. 
312 (1992). See also Untalan v. Nicholson, 20 Vet. App. 467 
(2006) (the presentation of new arguments based on evidence 
already of record as of the previous decision does not constitute 
new evidence). In addition, to the extent the appellant maintains 
the cause of the Veteran's death is the result of service, the 
Court has held that a claimant's lay testimony does not comprise 
a basis to reopen a claim where the determinative issue is that 
involving medical causation. See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  
 
Accordingly, new and material evidence has not been received to 
reopen the claim for service connection for the cause of the 
Veteran's death. 38 C.F.R. § 3.156.  Based on the above, the 
nature and circumstances of the Veteran's military service are 
fully established and are appreciated by the Board. What is still 
required by law to establish this claim however, is evidence 
causally linking the Veteran's death to an incident of his 
service. As the criteria for new and material evidence to reopen 
the claim have not been met, the benefit- of-the-doubt doctrine 
does not apply, and the petition to reopen must be denied. See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Nonservice-connected Pension

Pension is a benefit payable by VA to veterans of a period of war 
who meets the service requirements prescribed in 38 U.S.C.A. 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541 (a) (West 2002 & Supp. 2008);          
38 C.F.R. § 3.3 (b)(4) (2008). A veteran meets the necessary 
service requirements   if he served in active military, naval, or 
air service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of 90 consecutive days or 
more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A.             § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.          38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.   This paragraph does not apply 
to officers who were commissioned in connection with the 
administration of Public Law No. 190. 38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 
The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

In this case, there is documentation from the United States Army 
Records Center certifying that the Veteran had Recognized 
Guerilla service from December 1942 to July 1945, and additional 
Philippine Commonwealth Army service in the service of the Armed 
Forces of the United States from July 1945 to April 1946. In view 
of this type of service, there is authorization to receive 
service-connected disability compensation (including if 
applicable, DIC benefits), but not nonservice-connected pension. 
See 38 C.F.R. § 3.40(c), (d). There is no other documentation 
indicating or suggesting to the contrary, nor does the appellant 
as the Veteran's surviving spouse effectively dispute the 
characterization of his service. Furthermore, relevant documents 
obtained from the Philippine government that the appellant has 
submitted in fact corroborate the fact that that he served in 
support of the United States Army as a member of the Philippine 
Commonwealth Army. In any event,               the service 
department verification from the United States Army is sufficient 
to establish the circumstances underlying the Veteran's service, 
which per applicable law does not qualify the appellant for basic 
eligibility for nonservice-connected death pension on the basis 
of this service.   

Accordingly, the preliminary requirement of qualifying Philippine 
service under applicable regulations to warrant pension 
entitlement has not been met. Where,            as here, the law 
and not the evidence is dispositive, the claim should be denied 
because of the lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




Accrued Benefits

The applicable law provides that, upon the death of a veteran, 
his lawful surviving spouse shall be paid periodic monetary 
benefits to which he was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid for a period not more 
than two-years prior to the last date of entitlement. See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that a 
claimant may recover the full amount due prior to the date of the 
veteran's death. This amendment, however, applies only to deaths 
occurring on or after the date of enactment, which was December 
16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 104, 117 Stat. 2651 (Dec. 16, 2003). Since in this case 
the Veteran died prior to the date of enactment, the revised 
provision is not applicable. 
 
An application for accrued benefits must be filed within one-year 
after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c). See also Smith v. Brown, 10 Vet. App. 330, 
333 (1997). 
 
A claim for death pension or dependency and indemnity 
compensation by a surviving spouse shall include a claim for any 
accrued benefits. 38 C.F.R.                § 3.1000(c); see also 
38 C.F.R. § 3.152(b). 

Based upon its review of the file, the Board cannot conclude that 
there is a valid justification upon which to establish 
entitlement to accrued benefits. The record indicates that the 
appellant filed a claim for death benefits in October 1981, 
within one-year of the Veteran's death, and thus her claim for 
accrued benefits may be deemed timely. However, on the merits of 
the claim, there is no indication of any decision rendered at the 
time of the Veteran's death establishing entitlement to an unpaid 
monetary benefit. There was no other indication of an 
ascertainable claim for benefits as well, or similar claim that 
may be interpreted to arise upon review of the evidence on file. 
Simply stated, no claims were pending at the time of the 
Veteran's death. As a result, a claim for accrued benefits cannot 
be substantiated.

For these reasons, the claim on appeal for accrued benefits is 
being denied. 



ORDER

The petition to reopen a claim for service connection for the 
cause of the Veteran's death is denied. 

The claim for nonservice-connected death pension is denied. 

The claim for accrued benefits is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


